Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-28-2022 has been entered.  Claims 1 and 15 were amended.  Claims 1-15 are pending and examined in this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re Claim 1, “wherein the eccentric cam receptacle is moved linearly parallel to the shaving direction and has no movement in a direction perpendicular to the shaving direction,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  According to Para. 0071 of Applicant’s disclosure “The eccentric cam receptacle 113 includes an upper receiving section 113a and a lower receiving section 113b.”  As illustrated Applicant’s figures 20-21, below, the cam receptacle is not limited in the direction a direction 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-6, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/70151106 to Steunenberg in view of US 2018/0304483 to Lev and US 2013/0160296 to Park. 

In re Claim 1, Steunenberg teaches a razor, comprising: 
a handle (see Fig. 20, #180);
a motor disposed in the handle (see Fig. 20, #181 and Para. 0084) and configured to be installed in the handle and to generate rotational power (see Para. 0084 teaching a motor #181); 
a rotating shaft assembly (see Para. 0085, #186/187 and Fig. 22) coupled to the motor and configured to be rotated by the rotational power (see Para. 0084-85); 
a cartridge (see Fig. 22, #184) including a blade housing on which one or more blades are seated (see Fig. 22, #190/190/190); and
an eccentric cam receptacle (the receiving portion of #188 in which disc #187 is received – see annotated Fig. 22, below; see also Para. 0085 teaching: The rotary motion of the disc 187 is converted into two opposite reciprocating motions of the push rods 188 extending at the location of the pivot axis, i.e. in the transverse direction --Y-direction--.  In order to achieve that motion, the ends of the push rods 188 are pushed against the oval cam surface of the disc 187) formed on one surface of the cartridge so as to be in contact with the rotating shaft assembly (see Para. 0085 teaching the rotary shaft with a disk #187 that contacts the drive converter unit – see also Para. 0022) to cause the blade housing to perform a linear movement in response to rotation of the 
 wherein the cartridge is coupled to the handle such that the cartridge is pivot able about a pivot axis perpendicular to a rotational axis of the rotating shaft assembly (#184 is connected to the handle by #185 and is allowed pivot about a pivot axis perpendicular the rotational axis of #186 – see Figs. 20-22 and Para. 0084), wherein the pivot axis passes through the rotating shaft assembly (see annotated Fig. 22, below and Para. 0084). 

Steunenberg does not teach wherein the rotating shaft assembly is configured to press the eccentric cam receptacle, during rotation of the rotating shaft assembly, toward a shaving direction of the razor in which the one or more blades cut hair, and wherein the rotating shaft assembly includes an eccentric cam head eccentrically connected to the rotating shaft assembly so that a central axis of the eccentric cam head does not coincide with a rotation axis of the rotating shaft assembly, and wherein the eccentric cam receptacle is moved linearly parallel to the shaving direction and has no movement in a direction perpendicular to the shaving direction. 

However, Lev teaches that it is known in the art of razors, to provide a rotating shaft assembly (see Fig. 1B, #24/18) that is configured to press the eccentric cam receptacle (see Fig. 2B, spring #29 presses joint#25 into seat #55), during rotation of the rotating shaft assembly, toward a shaving direction of the razor in which the one or more blades cut hair (see Fig. 2B) and wherein the rotating shaft assembly includes an 

    PNG
    media_image1.png
    639
    832
    media_image1.png
    Greyscale

In the same field of invention, actuating razor blades, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the rotating shaft assembly of Steunenberg and the receptacle/cartridge assembly of Lev.  Doing so is the substitution of one known blade actuating system for another known blade actuating system to move the blades (see MPEP 2143, I, B).  Doing so would provide for a shaving apparatus which facilitates bi-directional shaving while being displaced 


    PNG
    media_image2.png
    780
    764
    media_image2.png
    Greyscale

 Modified Steunenberg teaches the blades moving laterally (the direction X in Applicant’s Fig. 2 as opposed to the Y direction).  As such, modified Steunenberg does not teach wherein the eccentric cam receptacle is moved linearly parallel to the shaving direction and has no movement in a direction perpendicular to the shaving direction.

However, Park teaches that it is known to make the razor blade cartridge perform a reciprocating motion in a cutting direction (see Park, Para. 0017).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to change the direction of blade reciprocation from the X direction to the Y direction as taught by Park. Doing so would improve body hair cutting by increasing the cutting force of the razor (see Park, Para. 0032). 

In re Claim 2, Steunenberg in view of Lev and Park, for the reasons above in re Claim 1, teaches further comprising a cartridge housing (in Steunenberg, #184 is considered a cartridge housing, under the broadest reasonable interpretation – see Fig. 22).

In re Claim 3, modified Steunenberg, in re Claim 1, does not teach a rail at each side of the cartridge housing; and a slider bar at each corresponding side of the blade housing, wherein the cartridge housing guides the linear movement of the blade housing as the slide bars move along the rails.

However, Lev teaches a rail at each side of the cartridge housing (see LEV, Fig. 3A, #44); and a slider bar at each corresponding side of the blade housing (see LEV, Fig 3A, #46), wherein the cartridge housing guides the linear movement of the blade housing as the slide bars move along the rails (#46 moves within #46 in Fig. 3A).
 


In re Claim 4, modified Steunenberg, for the reasons above in re Claim 3 teaches wherein one end of each slide bar has a chamfer shape for reducing an area of contact with a corresponding rail. (See annotated Fig. 3A below).

    PNG
    media_image3.png
    800
    876
    media_image3.png
    Greyscale

In re Claim 5, Steunenberg in view of Lev and Park, for the reasons above in re Claim 1, teaches wherein the rotating shaft assembly comprises: an eccentric cam head see Lev, Fig. 2c #25) having ate least a partially curved outer surface (see Lev, Fig. 2C, #25/27).

In re Claim 6, Steunenberg in view of Lev and Park, for the reasons above in re Claim 1, teaches further comprising a hinge assembly (see Par.  Steunenberg, Figs. 20-22, #185/185) configured to:
couple the cartridge housing (see Fig. 22, #184) to the handle; and 
provide the pivot axis for the cartridge to pivot (see Steunenberg Para. 0084-85).

In re Claim 11, modified Steunenberg, in re Claim 1, does not teach wherein the drive converter comprises:  4Attorney Docket No. 2255-30 14an upper receiving section and a lower receiving section which protrude toward a rear of the blade housing, and wherein the upper receiving section and the lower receiving section are parallel and spaced apart by a predetermined distance.

However, LEV teaches a drive receiving unit includes: 
 4Attorney Docket No. 2255-30 14an upper receiving section and a lower receiving section (see annotated Fig. 2B, below) which protrude toward a rear of the blade housing (see LEV Fig. 2B), and wherein the upper receiving section and the lower receiving section are parallel and spaced apart by a predetermined distance (see annotated Fig. 2B, with the illustrated double arrow indicating this distance).


    PNG
    media_image4.png
    563
    853
    media_image4.png
    Greyscale

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective fling date to replace the drive transmission unit and the drive receiving unit of modified Park with the structure illustrated in LEV.  Doing so is the substitution of one known cartridge blade driving structure for another known cartridge blade driving structure to achieve the result of moving the blades within the cartridge (see MPEP 2143, I, B).  Doing so allows the user to have a drive mechanism configured from rotary to linear movement (see LEV, Para. 0019-24) that allows continuous rotational movement (see Para. 0066).  In other words, the flexible drive shaft allows tilting with respect to the housing (see Para. 0018). 
	
In re Claim 12, modified Steunenberg, for the reasons above in re Claim 11 teaches wherein the upper receiving section and the lower receiving section define a space (see annotated Fig., 2B, above) there between in which the rotating shaft assembly is inserted (see Fig. 2b, showing joint #25 in seat #55).

In re Claim 13, modified Steunenberg, for the reasons above in re Claim 11 teaches wherein the rotating shaft assembly is further configured to apply a force to the upper receiving section or the lower receiving section as it is rotated, causing the blade housing to perform the linear movement (see LEV Figs. 2b, and Para. 0019-24, the rotation of the rotating shaft assembly if LEV applies forces to the upper and lower sections which cause the linear movement of the blades). 

In re Claim 15, Steunenberg teaches a razor, comprising: 
a handle (see Fig. 20, #180); 
a motor disposed in the handle (see Fig. 20, #181);
 a cartridge (see Fig. 22, #184) including a blade housing (structure which houses blades #190) on which one or more blades (#190 – see Fig. 22) are seated; 
an eccentric cam receptacle (see Para. 0085 teaching: The rotary motion of the disc 187 is converted into two opposite reciprocating motions of the push rods 188 extending at the location of the pivot axis, i.e. in the transverse direction --Y-direction--.  In order to achieve that motion, the ends of the push rods 188 are pushed against the oval cam surface of the disc 187) formed on one surface of the cartridge (see Figs. 20-22); and
a rotating shaft assembly configured (see Fig. 22, #186) configured to transmit a power generated by the motor to the eccentric cam receptacle, causing the eccentric cam receptacle to move such that the blade housing performs a linear movement,


Steunenberg does not teach wherein the rotating shaft assembly is configured to press the eccentric cam receptacle, during rotation of the rotating shaft assembly, toward a shaving direction of the razor in which the one or more blades cut hair, and wherein the rotating shaft assembly includes an eccentric cam head eccentrically connected to the rotating shaft assembly so that a central axis of the eccentric cam head does not coincide with a rotation axis of the rotating shaft assembly, and wherein the eccentric cam receptacle is moved linearly parallel to the shaving direction and has no movement in a direction perpendicular to the shaving direction. 

However, Lev teaches that it is known in the art of razors, to provide a rotating shaft assembly (see Fig. 1B, #24/18) that is configured to press the eccentric cam receptacle (see Fig. 2B, spring #29 presses joint#25 into seat #55), during rotation of the rotating shaft assembly, toward a shaving direction of the razor in which the one or more blades cut hair (see Fig. 2B) wherein the rotating shaft assembly includes an eccentric cam head (see Fig. 2B, #54) eccentrically connected to the rotating shaft assembly (see Fig. 2C) so that a central axis of the eccentric cam head does not 

In the same field of invention, actuating razor blades, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the rotating shaft assembly of Steunenberg and the receptacle on the end of the cartridge, with the rotating shaft assembly including the joint #25 and receptacle #55 of Lev.  Doing so is the substitution of one know blade actuating system for another known blade actuating system to move the blades (see MPEP 2143, I, B).  Doing so would provide for a shaving apparatus which facilitates bi-directional shaving while being displaced unidirectionally, thereby alleviating the need for complicated arrangements of razor blades or for the alteration of the positioning of the grip by the hand which is holding the handle of the razor (see Lev, Para. 0010 and 0011). 

 Modified Steunenberg teaches the blades moving laterally (the direction X in Applicant’s Fig. 2 as opposed to the Y direction).  As such, modified Steunenberg does not teach wherein the eccentric cam receptacle is moved linearly parallel to the shaving direction and has no movement in a direction perpendicular to the shaving direction.

However, Park teaches that it is known to make the razor blade cartridge perform a reciprocating motion in a cutting direction (see Park, Para. 0017).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to change the direction of blade reciprocation from the X direction to . 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070151106 to Steunenberg in view of US 2018/0304483 to Lev and US 2013/0160296 to Park, and further in view of US 4,970,784 to Althaus. 

In re Claim 7, modified Steunenberg, in re Claim 1, does not teach wherein the hinge assembly comprises: an elastic portion configured to restore the cartridge to an initial state when the cartridge is pivoted about the pivot axis.

However, Althaus teaches a hinge assembly (see Figs. 4-5) comprising an elastic portion (see Figs. 4-5, #25) configured to restore the cartridge to an initial state when the cartridge is pivoted about the pivot axis.

In the same field of invention, razor blade cartridges, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the spring of Althaus to the device of Steunenberg.  Doing so would provide an optimum shaving performance optimum configuration of the razor with regard to its shaving characteristics (see Althaus Col. 2, ll. 64 – Col. 3, ll. 17). 

In re Claim 8, modified Steunenberg, for the reasons above in re Claim 7, teaches wherein the elastic portion has elasticity (the spring #25 of Althaus has 

In re Claim 9, modified Steunenberg, in re Claim 1 does not teach wherein the cartridge connector has both sides formed respectively with bosses which protrude and are capable of engaging with boss grooves formed in the guide member.

However, Althaus teaches wherein the cartridge connector has both sides formed respectively with bosses (see Althaus Fig. 4, #23/#23) which protrude and are capable of engaging with boss grooves (structure that receives pivot pins #23 in Althaus –see Fig. 6) formed in the guide member.

In the same field of invention, razor blade cartridges, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the spring of Althaus to the device of Steunenberg.  Doing so would provide an optimum shaving performance optimum configuration of the razor with regard to its shaving characteristics (see Althaus Col. 2, ll. 64 – Col. 3, ll. 17). 

 In re Claim 10, modified Steunenberg, for the reasons above in re Claim 9, teaches wherein the pivot axis is aligned with the basses engaged with the boss grooves (see Althaus, Col 4, ll. 44-58, teaching pivot axis S aligned with pivot pins)3

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/70151106 to Steunenberg in view of US 2018/0304483 to Lev and US 2013/0160296 to Park, and further in view of US 2016/0075040 to Nordstrom.

In re Claim 14, modified Steunenberg, in re Claim 1, teaches wherein the cartridge is configured to have, in an initial state, a skin-contact face at an angle with the rotational axis (see Steunenberg, Fig 20, showing an angle of the front face of the cartridge in relation to the axis of the drive).

However, Steunenberg does not teach the angle as of 30 to 60 degrees. Nordstrom teaches that it is known to adjust the angle of the blade depending on the aggressiveness of the razor (see Nordstrom para. 0009).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide an initial skin contact face angle of any reasonable angle, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Steunenberg teaches the device having an angle relative to the axis of the drive which is aligned with the handle, see Fig 20).  Such an orientation provides the razors at an angle relative to the user’s skin.  It would have been obvious to adjust the angle of the cartridge to adjust the angle of the razor blades depending on how aggressive you wanted the safety razor (see Nordstrom, Para. 0009).

Response to Arguments
Applicant argues that neither US 2007/70151106 to Steunenberg nor US 2018/0304483 to Lev teach wherein the eccentric cam receptacle is moved linearly parallel to the shaving direction and has no movement in a direction perpendicular to the shaving direction.  In other words, neither reference teach the blade moving in the Y direction (as illustrated in Applicant’s Fig. 2), but teach blades moving laterally (the direction X in Applicant’s Fig. 2). 
However, Park teaches that it is known to make the razor blade cartridge perform a reciprocating motion in a cutting direction (see Park, Para. 0017) in order to improve body hair cutting by increasing the cutting force of the razor (see Park, Para. 0032). It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to change the direction of blade reciprocation from the X direction to the Y direction as taught by Park. Doing so would improve body hair cutting by increasing the cutting force of the razor (see Park, Para. 0032).   In other words, it is known in the art of blade movement in razor cartridges to move the blades laterally (in the X direction of Applicant’s Fig. 2), as well as “vertically” (in the Y direction in Applicant’s Fig. 2).  Causing blades to move in either direction is within the level of ordinary skill in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724